288 S.W.3d 778 (2009)
In the Interest of: T.D.F., J.B.C. and S.R.C.
No. ED 91905.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 3, 2009.
Kourtney E. Lamb, Arnold, MO, for appellant.
Rebecca J. Beach, Arnold, MO, for Guardian Ad Litem.
Theodore R. Allen, Jr., Hillsboro, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
S.S. (Mother) appeals from a judgment of the Circuit Court of Jefferson County terminating her parental rights to her children T.F., Jr., J.C., and S.C.[1] Mother contends that the trial court erred because: (1) the Children's Division rather than an objective observer prepared the investigation and social study required under Section 211.455.3 RSMo; and (2) the Children's Division did not make reasonable efforts to assist Mother in securing medication for her mental condition. We affirm.
*779 We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The trial court also terminated the parental rights of the children's fathers. They do not appeal.